PS4-087                                         NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 15-2254
                           ___________

                      ANTHONY E. WILLIAMS,
                                    Appellant

                                v.

  COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
 STATE CORRECTIONAL INSTITUTION MERCER SCI; STATE CORRECTIONAL
         INSTITUTION CAMP HILL; STATE CORRECTIONAL INSTITUTE
  GRATERFORD; LEHIGH COUNTY, C/O LEHIGH COUNTY; LEHIGH COUNTY
   CLERK OF JUDICIAL RECORDS, C/O LEHIGH COUNTY SOLICITOR; BRIAN
         THOMPSON, INDIVIDUAL AND IN HIS OFFICIAL CAPACITY AS
SUPERINTENDENT; BRENDA GOODALL, INDIVIDUAL AND IN HER OFFICIAL
   CAPACITY AS RECORD SUPERVISOR; PAUL G. THERIAULT, INDIVIDUAL
 AND IN HIS OFFICIAL CAPACITY ASCCPM; MARTIN P. AUBEL, INDIVIDUAL
     AND IN HIS OFFICIAL CAPACITY AS DEPUTY SUPERVISOR; AMANDA
       CAUVEL, INDIVIDUAL AND IN HER OFFICIAL CAPACITY RECORDS
    SPECIALIST; JEFFREY P. HOOVLER, INDIVIDUAL AND IN HIS OFFICIAL
       CAPACITY AS FACILITY GRIEVANCE COORDINATOR; MARY ANN
   DURBOROW, INDIVIDUAL AND IN HER OFFICIAL CAPACITY AS RECORD
      SPECIALIST II; LINDA GRAVES, INDIVIDUAL AND IN HER OFFICIAL
 CAPACITY AS UNIT MANAGER; MICHAEL APPELGARTH, INDIVIDUAL AND
IN HIS OFFICIAL CAPACITY AS COUNSELOR; TIMOTHY HENRY, INDIVIDUAL
AND IN HIS OFFICIAL CAPACITY AS DCC DIRECTOR; TERRI L. RICHARDSON,
     INDIVIDUAL AND IN HER OFFICIAL CAPACITY; NORA M. WILLIAMS,
   INDIVIDUAL AND IN HER OFFICIAL CAPACITY; MONICA B. KNOWLDEN,
      INDIVIDUAL AND IN HER OFFICIAL CAPACITY; MELISSA L. MYERS,
     INDIVIDUAL AND IN HER OFFICIAL CAPACITY; JAMES T. ANTHONY,
  INDIVIDUAL AND IN HIS OFFICIAL CAPACITY AS JUDGE; TONI A. REMER,
     INDIVIDUAL AND IN HER OFFICIAL CAPACITY AS CHIEF DEPUTY OF
 LEHIGH COUNTY; VIRGINIA SCHULER, INDIVIDUAL AND IN HER OFFICIAL
           CAPACITY AS ASST. CHIEF DEPUTY OF LEHIGH COUNTY
                    ____________________________________
                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (E.D. Pa. Civil Action No. 5-14-cv-03765)
                      District Judge: Honorable Edward G. Smith
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 3, 2016
          Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges

                             (Opinion filed: March 10, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Anthony Williams, proceeding pro se, appeals an order of the United States

District Court for the Eastern District of Pennsylvania dismissing his civil rights action.

For the reasons that follow, we will affirm.

       Williams, a former state prisoner, filed an action in District Court pursuant to 42

U.S.C. § 1983 against the Pennsylvania Department of Corrections, several state

correctional institutions, Lehigh County, and numerous individuals in connection with the

calculation of his date of release from prison. The District Court reviewed the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B). On August 4, 2014, the District Court dismissed

with prejudice Williams’ claims against the Commonwealth entities, reasoning that these

defendants are not subject to suit under § 1983 and are entitled to Eleventh Amendment


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
immunity. The District Court dismissed without prejudice Williams’ claims against the

remaining defendants because he had not alleged how his sentence was improperly

calculated, the rights that were violated, and how each defendant was personally involved

in violating his rights. Williams was afforded 30 days to file an amended complaint.

       On November 24, 2014, after the 30-day period had expired, Williams filed an

amended complaint claiming violations of his Eighth and Fourteenth Amendment rights

and false imprisonment. Williams alleged that his maximum sentence had expired on or

before March 6, 2011, but that he was not released from prison until May 25, 2012, after

he successfully sought relief in state court. On December 29, 2014, Williams moved for

reconsideration of the August 4, 2014 order of dismissal. Williams stated that his

original complaint was missing the statement of facts section and that he included this

section in his amended complaint. Williams also stated that the Clerk’s Office had sent

the August 4, 2014 decision to the wrong address.

       On January 13, 2015, the District Court denied the motion for reconsideration on

the ground that Williams had not articulated a cognizable basis to reconsider its dismissal

order. The District Court noted that the Clerk’s Office had recorded his address

incorrectly but stated that it would review his amended complaint as if it had been timely

filed. The District Court again dismissed with prejudice Williams’ claims against the

Commonwealth entities. The District Court also dismissed with prejudice Williams’

claims against a state court judge based on judicial immunity and his claims against

Lehigh County for failure to state a claim upon which relief could be granted.
                                             3
       With regard to the remaining defendants, the District Court dismissed Williams’

claims for damages against state officials in their official capacities, and ruled that he had

failed to state claims for violations of his Eighth and Fourteenth Amendment rights in

their individual capacities. The District Court explained that Williams’ claim that the

defendants had imprisoned him beyond his maximum release date is cognizable under the

Eighth Amendment, but that Williams had not included any allegations plausibly

establishing that the defendants acted with deliberate indifference or were personally

involved in violating his rights. The District Court gave Williams 30 days to file a

second amended complaint as to these defendants.

       On March 10, 2015, Williams moved for a 180-day extension of time to file a

second amended complaint. He asserted that the Clerk’s Office did not send him the

Court’s decision when it was issued and that he needed an extension due to the number of

defendants he named in his complaint, his lack of a readily available computer, and an

impending sheriff’s sale of his home. Williams also asked for other relief, including

having the District Court send his correspondence via certified mail.

       On March 11, 2015, the District Court granted Williams’ motion to the extent he

asked for an extension of time, but gave him 30 days to file a second amended complaint.

Noting that the docket reflected that the Clerk’s Office had mailed its decision to the

address Williams provided, the District Court explained that Williams had already had 60

days to file his second amended complaint and that his request for 180 days was

unreasonable. The District Court denied Williams’ other requests, ruled that no further
                                              4
extensions would be granted, and stated that it would dismiss the action without further

notice if Williams failed to file a second amended complaint within 30 days. On April

28, 2015, after more than 30 days had passed and Williams had not filed a second

amended complaint, the District Court dismissed the action with prejudice. This appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       Williams’ brief consists primarily of the procedural history of his case and the

history of his proceedings in state court challenging the calculation of his sentence.

Williams appears to contend that the District Court’s order of dismissal was erroneous in

light of its knowledge that he was not receiving its orders and his request to receive court

correspondence via certified mail. He asks that his case be reopened and scheduled for

trial. Williams asserts that his claim is not frivolous, as shown by the relief he was

granted in state court.

       The District Court docket reflects that Williams may not have timely received the

District Court’s initial decision entered on August 4, 2014, allowing him to file an

amended complaint, because the street address in the Court’s file was missing a number.

Williams, however, suffered no prejudice because the District Court reviewed his

amended complaint and allowed him to file a second amended complaint correcting its

deficiencies.


                                              5
       The District Court’s subsequent decisions appear to have been sent to the address

Williams provided. Williams’ notice of appeal, filed on May 11, 2015, demonstrates that

he timely received the District Court’s April 28, 2015 case dispositive order. To the

extent Williams did not timely receive the January 13, 2015 decision allowing him to file

a second amended complaint,1 he was not prejudiced because he was granted an

extension of time to file it. Although Williams asserts in his brief that he did not receive

the March 11, 2015 order granting his motion for an extension of time, he does not state

that he ever inquired as to the status of his motion even though he allegedly had problems

receiving court correspondence. The District Court did not dismiss his action until April

28, 2015, almost seven weeks later.

       Williams also does not state that he is prepared to file a second amended

complaint. Instead, he seeks to proceed to trial. However, as explained by the District

Court, at this stage Williams was required to amend his complaint and allege how each

named defendant was personally involved in the purported violation of his rights. See

Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988) (dismissing claims against

defendants where plaintiff had not averred personal involvement in the alleged wrongs).

The District Court did not err in ruling that his amended complaint was deficient in this

regard.



1
 The District Court docket reflects that on February 9, 2015, the Clerk’s Office sent
Williams another copy of the January 13, 2015 decision after he reported that he had not
received it.
                                             6
      The District Court gave Williams more than one opportunity to amend his

complaint and he did not correct its deficiencies. Accordingly, we will affirm the

judgment of the District Court.




                                            7